IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 DEBBIE HUGHEY,                               : No. 92 EAL 2018
                                              :
                     Petitioner               :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
              v.                              :
                                              :
                                              :
 WORKERS' COMPENSATION APPEAL                 :
 BOARD (ANDORRA WOODS                         :
 HEALTHCARE CENTER GALLAGHER                  :
 BASSETT SERVICES, ACE AMERICAN               :
 INSURANCE COMPANY, UNINSURED                 :
 EMPLOYER'S GUARANTY FUND, AND                :
 REST HAVEN NURSING CENTER),                  :
                                              :
                     Respondents              :


                                        ORDER



PER CURIAM

      AND NOW, this 15th day of August, 2018, the Emergency Relief Request,

Application for Post-Submission Filing of Additional Documents and Evidence in Support

of Petition for Allowance of Appeal, and the Petition for Allowance of Appeal are DENIED.